DETAILED ACTION
Claims 1-2 and 5-19 are pending.  Claims 3-4 are cancelled and claims 18-19 are new.
The previous rejection of 1-2 and 5-17 claims under 35 U.S.C. § 112(a) is withdrawn.
 The previous rejection of the claims 1, 5, 7-9 and 11-17 under 35 U.S.C. § 112(b) is withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to European application No. 17195964.6, having a filing date of Oct. 11, 2017. 
Response to Arguments
Applicant’s arguments, filed 10/31/22, have been fully considered but are not persuasive except as noted below.
Applicant’s argument regarding the previous rejection of the claims under 35 U.S.C. § 112(a) (page 8) is persuasive and this rejection has been withdrawn.
Applicant’s argument regarding the previous rejection of claims 1, 5, 7-9 and 11-17 under 35 U.S.C. § 112(b) (page 9) is persuasive and this rejection has been withdrawn.  Note that there are remaining grounds for rejection of claims 2, 6 and 10 under 35 U.S.C. § 112(b).
Applicant argues, with regard to 35 U.S.C. § 101, that ‘Here, the present claims now provide the additional element of controlling the components of the technical system using the automatically generated analytical artifact. Applicant further respectfully contends that the claims cannot be performed by a pen and paper, as they relate to automatically processing information associated with a port of a technical system, and then using this to specifically control components of the technical system. Applicant respectfully contends that the currently amended claims are therefore directed to statutory subject matter’ (page 9). 
It is respectfully submitted that generically controlling components using the abstract analytical artifact (insignificant extra-solution activity/insignificant application, see MPEP 2106.05(g)) is considered an additional element, i.e. not part of the abstract idea and not a mental process.  Further, this additional element is considered to be insignificant extra-solution activity, i.e. an insignificant application of the abstract idea, see MPEP 2106.05(g) and does not impose any meaningful limits on practicing the abstract idea and is not considered significantly more (see MPEP 2106.05(d) II).  The new limitations therefore fail to integrate the abstract idea into a practical application.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 2, 6 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 2, this claim recites that ‘the generated analytical artifact comprises… a failure modes and effects analysis (FMEA) table, a failure modes and effects criticality analysis (FMECA) table, or a failure modes, effects, and diagnostic analysis (FMEDA) table’.  However, claim 1 recites generating the analytical artifact by generating a Markov chain and given that Markov chains and the various tables are different, it is not clear how generating a Markov chain results in an artifact comprising an FMEA, FMECA or FMEDA table.
The other dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the claim from which they depend.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 1-2 and 5-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception — an abstract idea (mental process). 
Claim 1, recites a method for generating an analytical artifact i.e. a process, which is a statutory category of invention.  The claim recites automatically generating the analytical artifact using the machine readable functional descriptions of the components of the technical system, in response to at least one applied system evaluation criterion, wherein the automatically generating the analytical artifact comprises generating a Markov chain by: transforming the at least one applied system evaluation criterion into one or more corresponding relevant state patterns at ports forming a system boundary of the system of interest, and by generating the Markov chain on the basis of the relevant state patterns and on the basis of the component failure modes of the components of the system of interest, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving processing data (functional descriptions, evaluation criteria, etc.) to generate other data (an analytical artifact comprising a Markov chain) that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental process), see MPEP 2106.04(a).  Note that the specification/PGPub states ‘Conventionally, the analysis artifacts such as an FMEA table used for FMEA analysis are generated manually by domain experts’ [0004]. 
This judicial exception is not integrated into a practical application because the additional elements, i.e. using a processor and machine readable data (merely applying the exception with a generic computer – see 2106.04(a)(2) III C),  generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a technical system comprised of components (see MPEP 2106.05(h)) and generically controlling components using the abstract analytical artifact (insignificant extra-solution activity/insignificant application, see MPEP 2106.05(g)), does not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.05(g).  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a processor and machine readable data (merely applying the exception with a generic computer – see 2106.04(a)(2) III C),  generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a technical system comprised of components (see MPEP 2106.05(h)) and generically controlling components using the abstract analytical artifact (insignificant extra-solution activity/insignificant application, see MPEP 2106.05(g)), does not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.05(g), do not impose any meaningful limits on practicing the abstract idea and are not considered significantly more (see MPEP 2106.05(d) II).  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. It is also noted that technical systems comprised of components having associated machine readable functional descriptions are considered well-understood, routine, conventional, see for example Williams et al. U.S. Patent No. 7200525 [col. 9 lines 57-64, col. 53 lines 4-19, col. 54 lines 59-67, col. 10 lines 13-19  col. 51 lines 34-37  col. 105 lines 43-55], Agha et al. U.S. Patent Publication No. 20040215569 [0034-0040, 0048, Fig. 1] or Messer U.S. Patent Publication No. 20150046761 [0029-0042, 0045, 0063, Figs. 1 and 3].  Thus the claim is not patent eligible.
Claim 2 merely elaborates on the generated data and recites that the analytical artifact comprises various abstract fault trees, Markov chains and tables.  Thus this claim recites an abstract idea.
Claim 5 merely elaborates on the abstract evaluation criteria and recites that the system evaluation criterion comprises: a reliability criterion, an availability criterion, 16/155,9332a maintainability criterion, or a safety criterion (abstract criteria/data).  Thus this claim recites an abstract idea.
Claim 6 merely provides details of the abstract algorithm and recites ‘transforming the system evaluation criterion into at least one system state that is represented by a state pattern’, ‘applying the at least one state pattern to input ports and output ports’, ‘deriving relevant system failure events by automatically taking into account the failure propagation mechanisms’ and ‘assembling the derived failure events to generate the fault tree and/or Markov chain’.  These steps can be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (a mental process), see MPEP 2106.04(a).  Note that the specification/PGPub states ‘Conventionally, the analysis artifacts such as an FMEA table used for FMEA analysis are generated manually by domain experts’ [0004]. 
Claim 7 merely elaborates on the abstract input data and recites the different types of abstract data being processed.  Thus this claim recites an abstract idea.
Claim 8 recites ‘reactions of the system of interest to single failure modes of the components of the system is determined’ (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 A) and ‘generate automatically the FMEA table, FMECA table or FMEDA table or parts of those’ (mental process).  Thus this claim recites an abstract idea.
Claim 9 recites similar limitations to claim 8 and is rejected under the same rationale.
Claim 10 recites ‘the system evaluation criterion is transformed by a linguistic transformation program’ into a binary or multi-level state pattern (mental process).  Thus this claim recites an abstract idea.
Claim 11 merely specifies how the abstract data are described.  Thus this claim recites an abstract idea.
Claim 12 merely specifies that the abstract data are stored in a generic memory connected to the system (merely applying the exception with generic computer technology — see 2106.04(d) and MPEP 2106.04(a)(2) III D).  Thus this claim recites an abstract idea.
Claim 13 merely specifies that the abstract data are stored in a remote data storage of a network (merely applying the exception with generic computer technology — see 2106.04(d) and MPEP 2106.04(a)(2) III D).  Thus this claim recites an abstract idea.
Claim 14 merely specifies the source of the abstract data.  Thus this claim recites an abstract idea.
Claim 15 recites ‘the generated analytical artifact is processed to monitor and/or control automatically components of the system of interest’ (executing a generic action, insignificant extra-solution activity, see MPEP 2106.05(g))) and ‘depending on an evaluation result of the processed analytical artifact’ (mental process).  Thus this claim recites an abstract idea.
Claim 16 merely links application of the abstract data to generic hardware components, software components embedded components (generic computer technology — see 2106.04(d) and MPEP 2106.04(a)(2) III D)).  Thus this claim recites an abstract idea.  Note that embedded systems are well-understood, routine, conventional, see for example Mariani U.S. Patent Publication No. 20080276206 or Ishii U.S. Patent Publication No. 20150067400 that discuss microcontrollers.
Claim 17, recites a system, i.e. a machine, which is a statutory category of invention.  The claim recites a processor configured to automatically generate at least one analytical artifact using the machine readable functional descriptions of the components of the technical system, automatically generate the analytical artifact by generating a Markov chain by: transforming the at least one applied system evaluation criterion into one or more corresponding relevant state patterns at ports forming a system boundary of the system of interest, and by generating the Markov chain on the basis of the relevant state patterns and on the basis of the component failure modes of the components of the system of interest; and the at least one analytical artifact being processed to analyze, monitor and/or control the system of interest in response to at least one system evaluation criterion input to the processor, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving processing data (functional descriptions, evaluation criteria, etc.) to generate other data (an analytical artifact comprising a Markov chain) and analyzing a system based on criteria that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental process), see MPEP 2106.04(a).  Note that the specification/PGPub states ‘Conventionally, the analysis artifacts such as an FMEA table used for FMEA analysis are generated manually by domain experts’ [0004]. 
This judicial exception is not integrated into a practical application because the additional elements, i.e. using a processor, memory, and machine readable data (merely applying the exception with generic computer technology – see 2106.04(a)(2) III C), generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a technical system comprised of components having ports connected to each other via wired or wireless links (see MPEP 2106.05(h)), and generically controlling components using the abstract analytical artifact (insignificant extra-solution activity/insignificant application, see MPEP 2106.05(g)), does not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.05(g).  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a processor, memory, and machine readable data (merely applying the exception with generic computer technology – see 2106.04(a)(2) III C), generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a technical system comprised of components having ports connected to each other via wired or wireless links (see MPEP 2106.05(h)) and generically controlling components using the abstract analytical artifact (insignificant extra-solution activity/insignificant application, see MPEP 2106.05(g)), do not impose any meaningful limits on practicing the abstract idea and are not considered significantly more (see MPEP 2106.05(d) II).  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. It is also noted that technical systems comprised of components having ports connected to each other via wired or wireless links and having associated machine readable functional descriptions are considered well-understood, routine, conventional, see for example, see for example Williams et al. U.S. Patent No. 7200525 [col. 9 lines 57-64, col. 53 lines 4-19, col. 54 lines 59-67, col. 10 lines 13-19  col. 51 lines 34-37  col. 105 lines 43-55], Agha et al. U.S. Patent Publication No. 20040215569 [0034-0040, 0048, Fig. 1] or Messer U.S. Patent Publication No. 20150046761 [0029-0042, 0045, 0063, Figs. 1 and 3].  Thus the claim is not patent eligible.
Claim 18 merely utilizes a processor to process the analytical artifact (abstract data) (merely applying the exception with generic computer technology – see 2106.04(a)(2) III C) and generically control components using the abstract result (insignificant extra-solution activity/insignificant application, see MPEP 2106.05(g)).  Thus this claim recites an abstract idea.
Claim 19 merely utilizes a processor to process the analytical artifact (abstract data) (merely applying the exception with generic computer technology – see 2106.04(a)(2) III C) and generically control components using the abstract result (insignificant extra-solution activity/insignificant application, see MPEP 2106.05(g)).  Thus this claim recites an abstract idea.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119